DETAILED ACTION
This action is in response to amendments filed 4/26/2022. Claims 1, 2, 4-6, 8-12, 14-15 and 20 are pending with claims 1, 4 and 15 having been amended. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	Claims 1, 2, 4-6, 8-12, 14-15 and 20 are allowable over the prior art.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance:
The prior art does not show with respect to claim 1, 4 and 15 “a block cipher-module configured to provide a cipher-code using a cipher key and an input value;
an encryption-module configured to generate an encrypted-response from a response-signature using a first section of the cipher-code and a hashing-module configured to hash the response-signature to generate a hashed-response using a different, second section of the cipher-code”.
The closest prior art Johnson et al (US 2018/0294968), Faber et al (US 6,477,252), Hansen et al (US 2003/0021419) and Lee et al. (US 2014/0286486) fail to suggest the distinct features of the claimed limitations as mentioned above in combination with the other claimed elements as a whole. Therefore, the above features in conjunction with all other limitations of the claim and dependent claims are hereby allowed.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance;'
Any Inquiry concerning this communication or earlier communications from the examiner should be directed to Devin Almeida whose telephone number is 571 -270-1018. The examiner can normally be reached on Monday-Thursday from 7:30 A.M. to. 5:00 P.M. The examiner can also be reached on alternate Fridays from 7:30 Aid. to 4:00 P.M.
If attempts to reach the examiner by telephone are unsuccessful the examiner’s supervisor, Saleh Najjar, can be reached on 571 -272-4006, The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.
/DEVIN E ALMEIDA/Examiner, Art Unit 2492                    

/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492